TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00654-CV



                                     Jose Resendez, Appellant

                                                   v.

 Adnan Awad, Individually and d/b/a Beverage Barn; and Doreid Awad, Individually and
                           d/b/a Beverage Barn, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
       NO. 26,261, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Jose Resendez has filed an unopposed motion asking this Court to abate

this appeal and remand the proceedings to the trial court. The motion states that the parties have

reached a settlement agreement. Accordingly, we grant the motion, abate the appeal, and permit

proceedings in the trial court to effectuate the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(C).

The appeal shall be abated until such time as the parties file a motion to reinstate and dismiss the

appeal, no later than February 10, 2009. If the agreement is not finalized by that date, the parties

shall file a report advising this Court on the status of the proceedings in the trial court.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed: December 12, 2008




                                              2